Citation Nr: 0639192	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-16 001	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with severe pulmonary fibrosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from July 1951 to July 1955, and from September 1955 until 
his retirement from service in May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of March 2003 by the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.


FINDING OF FACT

On November 13, 2006, the Board was notified that the 
appellant died in July 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


